DETAILED ACTION

Allowable Subject Matter
Claim(s) 1, 4, 6, 9, 11, 14, and 16 - 23 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method of processing video data, comprising: generating two prediction blocks based on a weighted averaging of an intra prediction block and two inter prediction blocks of different picture lists associated with a current block; using the two prediction blocks for determining a spatial gradient associated with the current block by applying a bi-directional optical flow technique; generating, using the bi-directional optical flow technique, a refined prediction block from the two prediction blocks; and performing a conversion between the current block and a corresponding bitstream, wherein the conversion includes using the refined prediction block.  However, the closest prior art does not teach wherein the determining the spatial gradient comprises at least one of: determining a first spatial gradient using samples of one prediction block of the two prediction blocks, or determining a second spatial gradient using samples of another prediction block of the two prediction blocks, and wherein the generating, using the bi-directional optical flow technique, the refined prediction block from the two prediction blocks comprises: generating the refined prediction block using at least one of the first spatial gradient or the second spatial gradient, and a temporal gradient, wherein the temporal gradient is determined using the first spatial gradient and the second spatial gradient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487